     Case 2:19-cv-01717-RGK-AGR Document 86 Filed 10/21/19 Page 1 of 7 Page ID #:946



 1     SEYFARTH SHAW LLP
       Ellen E. McLaughlin (Admitted Pro Hac Vice)
 2     E-mail: emclaughlin@seyfarth.com
       Noah A. Finkel (Pro Hac Vice Admission
 3     Anticipated)
       E-mail: nfinkel@seyfarth.com
 4     Brian M. Stolzenbach (Admitted Pro Hac Vice)
       E-mail: bstolzenbach@seyfarth.com
 5     Cheryl A. Luce (Admitted Pro Hac Vice)
       E-mail: cluce@seyfarth.com
 6     233 South Wacker Drive, Suite 8000
       Chicago, Illinois 60606-6448
 7     Telephone: (312) 460-5000
       Facsimile: (312) 460-7000
 8
       Kristen M. Peters (SBN 252296)
 9     E-mail: kmpeters@seyfarth.com
       2029 Century Park East, Suite 3500
10     Los Angeles, California 90067-3021
       Telephone: (310) 277-7200
11     Facsimile: (310) 201-5219
12     Chantelle C. Egan (SBN 257938)
       cegan@seyfarth.com
13     560 Mission Street, 31st Floor
       San Francisco, California 94105
14     Telephone: (415) 397-2823
       Facsimile: (415) 397-8549
15
       Attorneys for Defendant
16
17
                                   UNITED STATES DISTRICT COURT
18
                                 CENTRAL DISTRICT OF CALIFORNIA
19
20     ALEX MORGAN, et al.,                                    Case No. 2:19-cv-01717-RGK-AGR
21                       Plaintiffs,                           DEFENDANT UNITED STATES
                                                               SOCCER FEDERATION, INC.’S EX
22           v.                                                PARTE APPLICATION FOR LEAVE
                                                               TO FILE A SUR-REPLY IN
23     UNITED STATES SOCCER                                    OPPOSITION TO PLAINTIFFS’
       FEDERATION, INC.,                                       MOTION FOR CLASS
24                                                             CERTIFICATION
                         Defendant.
25                                                             Date      :      TBD
                                                               Time      :      TBD
26                                                             Courtroom :      850
                                                               Judge:    :      Hon. R. Gary Klausner
27
                                                               Complaint Filed: March 8, 2019
28

         DEFENDANT’S EX PARTE APPLICATION FOR LEAVE TO FILE SUR-REPLY IN OPPOSITION TO PLAINTIFFS’ MOTION FOR CLASS
                                                      CERTIFICATION
     Case 2:19-cv-01717-RGK-AGR Document 86 Filed 10/21/19 Page 2 of 7 Page ID #:947



 1            TO THE PLAINTIFFS AND THEIR ATTORNEYS OF RECORD:
 2            PLEASE TAKE NOTICE that Defendant United States Soccer Federation, Inc.
 3     (“Defendant” or “U.S. Soccer”) is applying ex parte for entry of an order granting
 4     Defendant leave to file a Sur-Reply brief to address the new evidence and new legal
 5     authorities submitted by Plaintiffs in their Reply in Support of Their Motion for Class
 6     Certification.
 7            GOOD CAUSE EXISTS for this application because Plaintiffs have raised new
 8     evidence and new legal arguments based on new legal authorities for the first time in
 9     their Reply brief. As set forth below, a Sur-Reply brief is warranted to address them. U.S.
10     Soccer intended to present the points raised in this application at the hearing on Plaintiffs’
11     Motion for Class Certification. In light of the Court’s cancelation of that hearing (Dkt.
12     81), U.S. Soccer requests the opportunity to provide the Court with full and fair briefing
13     to benefit the Court’s assessment of the merits of the new evidence and authorities raised
14     by Plaintiffs for the first time in their Reply brief. If necessary, U.S. Soccer could have its
15     sur-reply brief ready within 48 hours of this Court’s order. If the application is not
16     granted, U.S. Soccer would be irreparably harmed because it will not have the
17     opportunity to respond to the new evidence and authorities raised by Plaintiffs.
18            Disclosure Pursuant to Local Rules 7-19 and 7-19.1
19            As set forth in the Memorandum of Points and Authorities and the Declaration of
20     Cheryl Luce in support of this Ex Parte Application, U.S. Soccer sent e-mail notice to
21     Plaintiff’s counsel on October 18, 2019 that it would be filing this Ex Parte Application.
22     Plaintiffs’ counsel confirmed that Plaintiffs will oppose this Application.
23
24
25
26
27
28
                                                             1
          DEFENDANT’S EX PARTE APPLICATION FOR LEAVE TO FILE SUR-REPLY IN OPPOSITION TO PLAINTIFFS’ MOTION FOR CLASS
                                                       CERTIFICATION
     Case 2:19-cv-01717-RGK-AGR Document 86 Filed 10/21/19 Page 3 of 7 Page ID #:948



 1     DATED: October 21, 2019                                  SEYFARTH SHAW LLP
 2
 3                                                               By: /s/ Ellen E. McLaughlin
                                                                    Ellen E. McLaughlin
 4                                                                  Noah A. Finkel
                                                                    Brian M. Stolzenbach
 5                                                                  Chantelle Egan
                                                                    Cheryl A. Luce
 6                                                                  Kristen M. Peters
                                                                Attorneys for Defendant
 7                                                              UNITED STATES SOCCER
                                                                FEDERATION, INC.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                            2
         DEFENDANT’S EX PARTE APPLICATION FOR LEAVE TO FILE SUR-REPLY IN OPPOSITION TO PLAINTIFFS’ MOTION FOR CLASS
                                                      CERTIFICATION
     Case 2:19-cv-01717-RGK-AGR Document 86 Filed 10/21/19 Page 4 of 7 Page ID #:949



 1                           MEMORANDUM OF POINTS AND AUTHORITIES
 2     I.         INTRODUCTION AND BACKGROUND
 3                Defendant U.S. Soccer, pursuant to Local Rule 7-19, applies ex parte for an order
 4     granting it leave to file a five-page Sur-Reply brief to the Reply brief filed by Plaintiffs in
 5     support of their Motion for Class Certification (“Motion”) (Dkt. 70.) Defendant believes
 6     that a short sur-reply brief will benefit the Court in determining the merits of Plaintiffs’
 7     motion because Plaintiffs improperly included new evidence and raised new arguments
 8     citing new legal authorities that were not contained in Plaintiffs’ opening brief. Provenz
 9     v. Miller, 102 F.3d 1478, 1483 (9th Cir. 1996) (“[W]here new evidence is presented in a
10     reply …, the district court should not consider the new evidence without giving the [non-
11     ]movant an opportunity to respond.”).
12                Plaintiffs’ opening brief in support of their Motion failed to make any showing that
13     their proposed Class Representatives have suffered an injury-in-fact sufficient to meet the
14     Article III constitutional standing requirements, even though Plaintiffs bear the burden of
15     making such a showing. Moore v. Apple, Inc., 309 F.R.D. 532, 539-40 (N.D. Cal. 2015)
16     (quoting Evans v. Linden Research, Inc., No. 11-cv-1078, 2012 WL 5877579, at *6 (N.D.
17     Cal. Nov. 20, 2012)) (at class certification, “Plaintiffs must demonstrate, not merely
18     allege, that their proposed Class Representatives have suffered an injury-in-fact sufficient
19     to establish Article III standing to bring the claims asserted on behalf of the [class].”).
20     Defendants addressed this failure in their Opposition to Plaintiffs’ Motion (Dkt. 67.).
21                Rather than arguing that their opening materials did, in fact, include evidence
22     demonstrating injuries that were in fact suffered by the Class Representatives, Plaintiffs
23     instead submitted new evidence to support their argument that the Class Representatives
24     have standing to represent the proposed class: a declaration of Rebecca Roux containing
25     calculations and WNT and MNT game history data (Dkt. 70-1), a second declaration of
26     proposed Class Representative Alex Morgan containing facts that were not contained in
27     her first declaration (Dkt. 70-2), and a second declaration of proposed Class
28
                                                                1
            MEMO. OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT’S EX PARTE APPLICATION FOR LEAVE TO FILE SUR-REPLY IN
                                     OPPOSITION TO PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION
     Case 2:19-cv-01717-RGK-AGR Document 86 Filed 10/21/19 Page 5 of 7 Page ID #:950



 1     Representative Carli Lloyd containing facts that were not contained in her first
 2     declaration (Dkt. 70-3). U.S. Soccer requests the opportunity to address this untimely
 3     evidence.
 4               Additionally, Plaintiffs raised new arguments and cited new legal authorities
 5     arising under the Equal Pay Act in their Reply brief that were not contained in their
 6     opening brief. Specifically, Plaintiffs cited Ebbert v. Nassau Cnty., 2009 WL 935812
 7     (E.D.N.Y. 2009) and Bence v. Detroit Health Corp., 712 F.2d 1024 (6th Cir. 1983), both
 8     of which analyze claims arising under the Equal Pay Act and not Title VII, to argue why
 9     the proposed Class Representatives suffered an injury-in-fact under Title VII. Their
10     motion seeking class certification under Federal Rule of Civil Procedure 23, however,
11     relates only to their Title VII claims and not their Equal Pay Act claims. Plaintiffs appear
12     to be asking this Court to apply analyses from Equal Pay Act cases from other district
13     courts and other circuit courts to their Title VII claims. U.S. Soccer requests the
14     opportunity to address this specific argument based on the new authorities cited by
15     Plaintiffs.
16     II.       ARGUMENT
17               An ex parte application is justified when “(1) there is a threat of immediate or
18     irreparable injury; (2) there is a danger that notice to the other party may result in the
19     destruction of evidence or the party’s flight; or (3) the party seeks a routine procedural
20     order that cannot be obtained through a regularly notice motion (i.e., to file an overlong
21     brief or shorten the time within which a motion may be brought).” Horne v. Wells Fargo
22     Bank, N.A., 969 F. Supp. 2d 1203, 1205 (C.D. Cal. 2013).
23               Here, good cause exists to grant U.S. Soccer’s ex parte application because
24     Plaintiff has raised new arguments and evidence in their Reply brief. See, e.g.,
25     Martirosian v. JP Morgan Chase Bank NA, 2014 WL 12567790, at *1 (C.D. Mar. 12,
26     2014) (Klausner, J.) (granting motion for leave to file sur-reply where the moving party
27     improperly submitted new evidence bearing the issues before the court). Although courts
28
                                                                2
             DEFENDANT’S EX PARTE APPLICATION FOR LEAVE TO FILE SUR-REPLY IN OPPOSITION TO PLAINTIFFS’ MOTION FOR CLASS
                                                          CERTIFICATION
     Case 2:19-cv-01717-RGK-AGR Document 86 Filed 10/21/19 Page 6 of 7 Page ID #:951



 1     generally view motions for leave to file a sur-reply with disfavor, permitting the filing of
 2     a sur-reply is within the sound discretion of the district court, which may be exercised
 3     where there exists a valid reason, such as to address new evidence and arguments. See,
 4     e.g., Braun v. Safeco Ins. Co. of Am., 2014 WL 9883831, at *12 n.12 (C.D. Cal. Nov. 7,
 5     2014) (finding that the plaintiffs submitted new evidence in their reply in support of their
 6     motion for class certification and that a sur-reply was warranted). Because Plaintiffs bore
 7     the burden of showing that the Class Representatives have Article III standing, their
 8     untimely evidence and arguments are not merely responsive to U.S. Soccer’s evidence
 9     and arguments. Rather, failing to provide any evidence or argument in support of their
10     standing burden in their opening materials, Plaintiffs’ Reply brief seeks a do-over and
11     raises entirely new evidence and argument that U.S. Soccer should have the opportunity
12     to address in its Opposition.
13            If this application is not granted, U.S. Soccer will be irreparably harmed because it
14     will not have had had the opportunity to respond to the new evidence and new arguments
15     raised by the Plaintiffs in the first time in their Reply brief. There is also insufficient time
16     to file a regularly noticed motion in time for the Court to rule on Plaintiffs’ motion.
17     Although U.S. Soccer intended to address such evidence and authorities at the hearing in
18     this matter, the Court canceled the hearing, and this ex parte application is the only
19     method of presenting U.S. Soccer’s response before the Court.
20     III.   CONCLUSION
21            For the foregoing reasons, U.S. Soccer respectfully request that the Court grant it
22     leave to file a five-page sur-reply for the limited purpose of responding to Plaintiffs’
23     newly-submitted evidence and authorities.
24
25
26
27
28
                                                             3
          DEFENDANT’S EX PARTE APPLICATION FOR LEAVE TO FILE SUR-REPLY IN OPPOSITION TO PLAINTIFFS’ MOTION FOR CLASS
                                                       CERTIFICATION
     Case 2:19-cv-01717-RGK-AGR Document 86 Filed 10/21/19 Page 7 of 7 Page ID #:952



 1     DATED: October 21, 2019                                  Respectfully submitted,
 2                                                              SEYFARTH SHAW LLP
 3
 4                                                               By: /s/ Ellen E. McLaughlin
                                                                     Ellen E. McLaughlin
 5                                                              Attorneys for Defendant
                                                                UNITED STATES SOCCER
 6                                                              FEDERATION, INC.

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                            4
         DEFENDANT’S EX PARTE APPLICATION FOR LEAVE TO FILE SUR-REPLY IN OPPOSITION TO PLAINTIFFS’ MOTION FOR CLASS
                                                      CERTIFICATION
